Citation Nr: 9906601	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-43 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence as been submitted to 
reopen a claim for service connection for the residuals of 
a low back injury.  

2. Whether new and material evidence as been submitted to 
reopen a claim for service connection for the residuals of 
a cervical spine injury.  

3. Whether new and material evidence as been submitted to 
reopen a claim for service connection for hypertension and 
an enlarged heart.  

4. Whether new and material evidence as been submitted to 
reopen a claim for service connection for arthritis and 
bursitis of the shoulders.  

5. Entitlement to an increased (compensable) rating for 
otitis media.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to August 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Correspondence received from the veteran indicates that he 
wishes to claim service connection for hemorrhoids. That 
issue has not been developed for appellate review, is not 
inextricably intertwined with the issues before the Board, 
and is referred to the RO for initial consideration.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).

The matter of whether new and material evidence has been 
submitted to reopen claims for service connection for lumbar 
and cervical spine disorders will be addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  Service connection for hypertension and an enlarged heart 
was denied by an unappealed May 1983 rating action.  

2.  Since the May 1983 decision denying service connection 
for hypertension and an enlarged heart, the additional 
evidence, not previously considered, is cumulative and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  Service connection for arthritis and bursitis of the 
shoulders was denied by an unappealed February 1979 rating 
action.  

4.  Reopening of the claim for service connection for 
disability of the shoulders was denied by an unappealed 
rating action in March 1989.  

5.  Since the March 1989 decision denying reopening of the 
claim for service connection for arthritis and bursitis of 
the shoulders, the additional evidence, not previously 
considered, is cumulative and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

6.  The veteran's otitis media is not currently shown to be 
symptomatic.  


CONCLUSIONS OF LAW

1.  The unappealed May 1983 rating decision denying service 
connection for hypertension and an enlarged heart is final 
and the additional evidence submitted subsequent thereto is 
not new and material for reopening that claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).  

2.  The unappealed March 1989 rating action denying reopening 
of the claim for service connection for arthritis and 
bursitis of the shoulders is final and the additional 
evidence submitted subsequent thereto is not new and material 
for reopening that claim.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998).  

3.  The criteria for a compensable rating for otitis media 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87a, Code 6200 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

An unappealed rating action in February 1979 denied service 
connection for arthritis and bursitis of the shoulders but 
granted service connection for "arthralgia, knees (possibly 
gout)."  An unappealed May 1983 rating action denied service 
connection for hypertension and an enlarged heart, claimed as 
secondary to gout, and characterized the service-connected 
disability of the knees as "arthralgia of knees (Also shown 
as gout)."  An unappealed rating action in March 1989 denied 
reopening of the claim for service connection for disability 
of the shoulders.  


I.  Hypertension and Enlarged Heart

The veteran has applied to reopen his claim for service 
connection for hypertension and an enlarged heart as being 
related to his service connected gout.  It is noted that 
service connection for hypertension and an enlarged heart was 
previously denied by the RO in a May 1983 rating decision, 
which specifically considered the possibility that these 
conditions could have been caused by the veteran's service-
connected gout.  The veteran did not appeal this 
determination.  In such cases, it must first be determined 
whether or not new and material evidence has been submitted 
such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the May 1983 decision 
included the service medical records that did not show 
complaints or manifestations of hypertension or heart 
disease.  Medical records of treatment subsequent to service 
showed no hypertension or heart disease until a report of VA 
hospitalization in April 1983.  At that time, it was noted 
that the veteran had a history of elevated blood pressure 
that was considered controlled by diet.  The pertinent 
diagnosis was hypertensive cardiovascular disease, 
controlled.  

Evidence submitted subsequent to the May 1983 decision 
includes reports of VA examinations dated in December 1988, 
January 1989, and June 1993; medical records from the 
veteran's private physicians, including Roberto S. Perez, 
M.D., J. L. Towns D.C., Rodger D. Powell M.D.; and VA 
outpatient treatment records, dated from June 1993 to June 
1995.  Review of these records show that the veteran 
continues to receive treatment for hypertension and 
cardiovascular disease and that he was noted to have an 
enlarged heart in July 1977.  However, the records do not 
include medical opinions that either the hypertension or 
heart disease is related to either the veteran's long period 
of service or any service-connected disability, including 
gout.  

The veteran has requested that his claim for service 
connection for hypertension and heart disease be reopened.  
However, in order to do so, he must submit evidence that is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The new evidence, even when considered together with the old 
evidence, shows heart enlargement in 1977.  This is a point 
approximately six years earlier than previously shown at the 
time of the May 1983 denial.  However, it is still a point in 
time four years after military service.  There is no 
accompanying competent evidence on file, old or new, relating 
heart enlargement or hypertension in 1977 to either the 
veteran's military service or to service-connected gout.  

As evidence of this has not been submitted, the application 
to reopen the claim is denied.  

II.  Arthritis and Bursitis of the Shoulders

Service connection for arthritis and bursitis of the 
shoulders was previously denied by the RO in a February 1979 
rating decision.  The veteran did not appeal this 
determination.  In such cases, it must first be determined 
whether or not new and material evidence has been submitted 
such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Reopening of the claim for service connection for disability 
of the shoulders was denied by a March 1989 rating action.  
To reopen a previously and finally disallowed claim there 
must be new and material evidence presented since the last 
disallowed on any basis, including a denial of reopening of a 
claim, not merely since the last denial on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Evidence of record at the time of the March 1989 denial of 
reopening of the claim for service connection for arthritis 
and bursitis of the shoulders included the service medical 
records, that showed that the veteran was treated 
intermittently for pain in the shoulders, and a VA 
compensation examination performed in November 1978, which 
showed no abnormality of either shoulder.  

Of the evidence submitted subsequent to the March 1989 
decision most only reflect no more than treatment for 
shoulder disability without related current shoulder 
disability to the veteran's period of military service.  
However, the new evidence also includes an April 1993 
statement from Rodger D. Powell, M.D., who reported that the 
veteran had a medical history of having injured his left 
shoulder in service and of having intermittent problems with 
the shoulder joint for 40 years.  His impression was probable 
rotator cuff tear, versus impingement, of the shoulder.  

The evidence submitted by the veteran consists primarily of 
records of treatment many years after service that does not 
indicate in any way that he currently has a shoulder disorder 
that is service connected.  Such evidence is not new and 
material evidence upon which the claim may be reopened.  Cox 
v. Brown, 5 Vet. App. 95 (1993).  

While the statement from Dr. Powell indicates a possible 
relationship, it is simply information recorded by a medical 
examiner.  This does not constitute competent medical 
evidence that may be considered to be material for the 
purpose of reopening the claim.  A bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

Under these circumstances, new and material evidence has not 
been submitted to reopen the claim for service connection and 
the claim remains denied.  

III.  Increased Rating for Otitis Media

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible. It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied. 38 U.S.C.A. § 5107(a).  A claim that a condition 
has become more severe is well-grounded where the condition 
was previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes (DCs) identify the various 
disabilities.  

Although regulations require that for rating purposes the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, it is the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Otitis media, is rated as 10 percent disabling during the 
continuance of the suppurative process.  38 C.F.R. § 4.87a, 
DC 6200.  A noncompensable rating is not provided for in DC 
6200.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

On VA audiometric evaluation in July 1993, it was reported 
that otoscopic inspection of the veteran's ears revealed his 
ear canals were clear.  

Outpatient treatment records from Roberto Perez M.D., dated 
in September and October 1993 show that the veteran was 
treated for complaints of an earache and sinusitis.  On 
examination in September 1993 his right tympanic membrane was 
noted to be red without bulging or discharge.  The assessment 
was right otitis media.  On follow-up evaluation in October, 
the tympanic membrane was normal.  The assessment was chronic 
serous otitis media.  

Records of private and VA outpatient treatment through June 
1995, show no further complaints or manifestations of otitis 
media of either ear.  

The rating for otitis media will only be increased to 10 
percent during the suppurative process.  Review of the recent 
medical evidence of record fails to reveal evidence of 
suppuration.  While the veteran did have one episode of 
otitis in September and October 1993, he has had no further 
recurrences.  Despite the assessment of the otitis as being 
chronic, the Board finds that this isolated episode was only 
an acute exacerbation of the condition.  In any event, no 
drainage was noted, thus suppuration has not been 
demonstrated.  

Under these circumstances, because the criteria for a 
compensable rating have not been met, an increased rating is 
not warranted.  


ORDER

Applications to reopen claims for service connection for 
hypertension and an enlarged heart, and arthritis and 
bursitis of the shoulders are denied.  An increased rating 
for otitis media is denied.   


REMAND

Regarding the veteran's claim for service connection for 
lumbar and cervical spine disorders, it is noted that he 
contends that these conditions are residuals of an injury 
that he sustained in January 1954.  Review of the record 
shows that he claimed residuals of this injury in 1979.  
Service connection was denied by the RO in a February 1979 
decision.  The RO did not review his current claim on the 
basis of the need for the submission of new and material 
evidence to reopen this claim.  The RO must have the 
opportunity to so review the claim on this basis prior to 
appellate review.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
If new and material evidence is not submitted to reopen a 
previously denied claim, the Board is without jurisdiction to 
adjudicate the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

In this regard, the unappealed February 1979 rating action 
denied service connection for disability of the back.  It is 
now clear that this included denial of disability of the low 
back.  However, the veteran is now claiming service 
connection for disability of the cervical spine and the RO 
has adjudicated this claim on a de novo basis.  In the 
opinion of the Board the RO should clarify whether the 
February 1979 denial of disability of the "back" was also a 
denial of service connection for cervical spine disability.  
If so, then as noted, the submission of new and material 
evidence is jurisdictional and if new and material evidence 
is submitted it must then be determined whether the claim is 
well grounded.  
If claim a reopened and it must be determined whether, based 
on all the evidence, the reopened (not the original) claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991) (since a reopened claim is not necessarily well 
grounded).  Elkins v. West, No. 97-1534, slip op. (U.S. Vet. 
App. Feb. 17, 1999) and Winters v. West, No. 97-2180, slip 
op. at 3 and 4 (U.S. Vet. App. Feb. 17, 1999) (en banc) 
(citing Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)).  

If, however, the prior 1979 denial of disability of the back 
did not include disability of the cervical spine, then the 
claim for service connection for cervical spine disability is 
to be adjudicated de novo on the merits, if it is well 
grounded.  

Under these circumstances, the claim is remanded for the 
following:

The RO should review the veteran's claims 
for service connection for residuals of 
injury of the lumbar spine on the basis 
of whether new and material evidence has 
been submitted since the February 1979 
rating decision that denied this claim.  

The RO should clarify whether the 
February 1979 denial also included a 
denial of service connection for 
disability of the cervical spine.  

When this action is completed, and should the decision remain 
adverse, the veteran and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to this Board for further appellate 
consideration.  The appellant need take no action until he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals


 

- 11 -


- 1 -


